                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     GARY D. EASLEY,
                                                                                       Case No. 18-cv-04241-NC
                                  11                   Plaintiff,
                                                                                       ORDER FOR U.S. MARHSALS
                                                v.
Northern District of California




                                  12                                                   TO SERVE THE COMPLAINT
 United States District Court




                                                                                       AND FOR THE PLAINTIFF TO
                                  13     CITY OF MORGAN HILL, et al.,                  PROVIDE ADDITIONAL
                                                                                       UPDATED ADDRESSES
                                  14                   Defendants.
                                  15
                                  16          Plaintiff Gary D. Easley filed a complaint which this Court screened and deemed
                                  17   sufficient under 28 U.S.C. § 1915. See Dkt. Nos. 1, 7. However, the U.S. Marshals could
                                  18   not serve the complaint because Mr. Easley did not respond to multiple requests from the
                                  19   clerk’s office to provide addresses for the defendants. See Dkt. No. 10. The Court ordered
                                  20   Mr. Easley (1) to show cause why the case should not be dismissed for failure to prosecute,
                                  21   and (2) to provide the addresses. Dkt. No. 10. Mr. Easley did so in part. Dkt. No. 11.
                                  22          Mr. Easley also made various requests in his response to the order to show cause
                                  23   and provide addresses, including a “petition for enlargement of time to respond to the
                                  24   court’s order for special circumstances” as well as a stay of the case for 30 days pending
                                  25   criminal proceedings. Dkt. No. 11 at 4.
                                  26          Mr. Easley provided some addresses for some of the defendants. Dkt. No. 11. The
                                  27   Court ordered service upon the following defendants in its initial screening of the
                                  28   complaint: (1) the City of Morgan Hill; (2) the County of Santa Clara; (3) the “City
                                  1    Director of Police Departments” Laurie Smith, Ken Yeager, Bruce Cummings, “Hiring &
                                  2    Policy Supervisors for the County, Morgan Hill, MHPD & SCSD”; (4) the Santa Clara
                                  3    County Sheriff Department; (5) Morgan Hill Police Department; (6) Madison Glover; (7)
                                  4    Roland Burney; (8) Morgan Hill Police Deputies Reis and Fierro (and some other officer
                                  5    Doe Defendants); (9) Catherine Easley; and (10) Madison Glover’s wife (whose first name
                                  6    is unknown). Dkt. No. 7 at 1–2.
                                  7           Mr. Easley has provided addresses for Madison Glover, Roland Burney, Deputy
                                  8    Fierro, Deputy Reis, Catherine Easley, and “all other officers.” Dkt. No. 11 at 4. The
                                  9    Court finds that the addresses provided for Madison Glover and Catherine Easley are
                                  10   responsive. However, the address provided for Deputy Fierro, Deputy Reis, and “all other
                                  11   officers” appears to be the location of Morgan Hill’s City Hall. City Hall may not accept
                                       service on behalf of these officers. Additionally, the address provided for Roland Burney
Northern District of California




                                  12
 United States District Court




                                  13   is not legible. Therefore, Mr. Easley must provide alternative addresses for these
                                  14   defendants.
                                  15          Mr. Easley may provide updated addresses, as well as addresses for the defendants
                                  16   not included in his most recent filing [(1) the City of Morgan Hill; (2) the County of Santa
                                  17   Clara; (3) the “City Director of Police Departments” Laurie Smith, Ken Yeager, Bruce
                                  18   Cummings, “Hiring & Policy Supervisors for the County, Morgan Hill, MHPD & SCSD”;
                                  19   (4) the Santa Clara County Sheriff Department; (5) Morgan Hill Police Department; and
                                  20   (6) Madison Glover’s wife (whose first name is unknown)] by December 28, 2018.
                                  21          The Court directs the U.S. Marshals to effect service upon the defendants Madison
                                  22   Glover and Catherine Easley on Mr. Easley’s behalf because he is proceeding in forma
                                  23   pauperis. 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: November 28, 2018                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  27                                                   United States Magistrate Judge
                                  28
                                                                                 2
